Citation Nr: 0522017	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  97-06 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability involving a left 
wrist fracture, claimed as aggravated by July-August 1991 VA 
treatment/omission of treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1978 to April 
1988.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
by the St. Petersburg, Florida, Regional Office (RO), which, 
in part, denied service connection for a heart disorder and 
denied § 1151 benefits for additional disability involving a 
left wrist fracture, claimed as aggravated by July-August 
1991 VA treatment/omission of treatment.

A July 1997 RO hearing was held.  In June 1999 and June 2004, 
the Board remanded said appellate issues to the RO for 
additional evidentiary development.

The Board will render a decision herein on the heart disorder 
service connection issue.  The remaining appellate issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

It is as likely as not that appellant's heart disorder is 
related to medication prescribed for the service-connected 
migraines.




CONCLUSION OF LAW

With resolution of reasonable doubt in his favor, Appellant 
has a heart disorder that was proximately due to or the 
result of medication prescribed for a service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the allowance of service connection for a heart 
disorder by the Board's decision herein, it is obvious that 
the evidentiary record is adequate and no further development 
is necessary with respect to that appellate issue.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.

With regards to the service connection appellate issue, 
appellant contends and testified, in essence, that a heart 
disorder was related to medication taken for his service-
connected migraine headache disorder.  Although the appellant 
is competent to state that he sustained a heart disorder and 
what symptoms he experiences, he is not competent to opine as 
to the etiology of the claimed disability, since this 
requires medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1991).

Parenthetically, a June 1978 service entrance examination 
report and appellant's service medical records did not 
include any complaints, findings, or diagnoses pertaining to 
a heart disorder.  

On June 1988 VA examination, appellant reported that 
pleuritic chest pain in the sternal area began in 1985 and 
occurred when he ran; and that an electrocardiographic study 
at service discharge in April 1988 was normal.  Currently, an 
electrocardiographic study was interpreted as borderline 
normal or normal variant with sinus bradycardia and a chest 
x-ray study was negative.  The pertinent diagnosis was 
history of pleuritic chest pain of undetermined etiology.

VA outpatient treatment records indicated that in September 
and October 1988 and February 1989, medications included 
Elavil, Demerol, Verapromil (Calan), and Vasoril for 
headaches.  A "little" alcohol use was also noted.  His 
blood pressure was 110/70; and it was indicated that he had 
no history or evidence of hypertension.  In the early 1990's, 
an adjustment disorder was diagnosed.  

The earliest post-service clinical evidence of a chronic 
heart disorder was not until February 1995 VA 
hospitalization, several years after service.  A February 1-
8, 1995 VA hospitalization report indicated that appellant 
was seen in the emergency room for decreased/loss of 
consciousness immediately after overdosing on migraine 
medications, noted as Elavil and "a combination of 
alcohol."  Appellant had tachycardiac heart rhythm.  It was 
noted that there was some doubt as to whether appellant's 
overdose was a suicide attempt or accidental.  A urine drug 
screen was negative, except for an opiate.  Appellant's 
complaints of chest pain resulted in cardiac enzyme testing, 
which revealed increased cardiac enzyme levels (including a 
total CPK [creatine phosphokinase] peak of 3,708; total LDH 
[lactic dehydrogenase] of 330; and peak "MB" fraction of 
29.9).  An electrocardiographic study was unremarkable, with 
normal sinus rhythm, a normal "QRS" ratio of 0.08, and no 
prolongation secondary to Elavil overdose.  An 
electroencephalogram was interpreted as suggestive of seizure 
activity.  On February 6th, an electrocardiographic study 
revealed anterior, distal, lateral, and segmental hypokinesis 
in an area supplied by the left anterior descending artery 
and an ejection fraction of approximately 50 percent.  An 
exercise treadmill electrocardiographic study the next day 
was negative for ischemia.  The hospital discharge diagnosis 
was "[p]ositive myocardial damage, questionable non-Q-wave 
myocardial infarction."  

Pursuant to the Board's June 1999 remand, a February 2001 VA 
cardiologic examination was conducted and medical opinion 
rendered as to the etiology of any heart disorder manifested.  
The examiner stated that appellant's symptoms included chest 
pain; and that he had been prescribed Isordil and Metoprolol.  
The examiner opined, in pertinent part:

It seems clear that the initial cardiac 
insult causing myocardial damage did 
occur in February 1995 in the setting of 
overdose of the medication Elavil which 
had been prescribed for his migraine 
condition.  Review of the medical record 
does not indicate a specific or clearly 
diagnosed cause for the myocardial 
damage.  The records seem to indicate 
that the veteran was not "toxic" on 
Elavil, in that his EKG or 
electrocardiogram did not demonstrate any 
prolonged intervals which could be 
consistent with Elavil toxicity.  It is, 
however, noted that the patient had a 
period of obtundation or decreased level 
of consciousness.  The details of this 
decreased level of consciousness, such as 
how long he was unconscious, his quality 
of breathing or respirations during that 
period of unconsciousness are not known, 
thus leading the examiner to add the 
possibility that the myocardial damage 
occurred during a period of prolonged or 
intense obtundation in which the veteran 
was not breathing adequately, although 
this is certainly just a supposition.

The material in evidence does provide 
support for a diagnosis of myocardial 
damage suffered in the setting of mixed 
drug overdose with Elavil and alcohol.  
Without resorting to conjecture, it is 
impossible for the examiner to determine 
any potential relationship between the 
use of Elavil in treatment for his
service[-]connected migraine condition 
and any result from the overdose from 
Elavil leading to myocardial damage.

Since it appeared that the February 2001 VA cardiologic 
examination's medical opinion was somewhat vague and 
ambiguous as to the etiology of appellant's heart disorder, 
the Board in its June 2004 remand requested that a more 
precise opinion be rendered.  In a July 2004 VA medical 
opinion, a physician opined that after reviewing the claims 
file, appellant did not have a heart disorder that had an in-
service onset.  However, a substantial positive piece of 
evidence is the physician's opinion that appellant's "mild 
heart dysfunction was related to the overdose of his 
medication taken for his migraines, specifically he had an 
overdose of the combination of alcohol and Elavil, and that 
caused some mild heart dysfunction."  That VA medical 
opinion appears to relate appellant's heart dysfunction to 
medication prescribed for his service-connected migraines, 
albeit in combination with alcohol.  Although the precise 
extent the heart dysfunction is attributable to the Elavil 
medication versus alcohol apparently remains indeterminable, 
nevertheless VA medical opinion has unequivocally indicated 
that a relationship exists between the heart dysfunction and 
medication prescribed for appellant's service-connected 
migraines.  The VA medical opinion is not rebutted by any 
other specific medical opinion or clinical evidence of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
held that the Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  As the Court also has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  Additionally, 
although the February 1995 VA hospitalization report 
expressed uncertainty as to whether appellant's overdose was 
a suicide attempt or accidental, there is no credible, 
competent evidence of record that establishes that the 
incident involved willful misconduct or was other than 
accidental; and to conclude otherwise would be a resort to 
mere speculation.  

Thus, based on recent VA medical opinion and with resolution 
of all reasonable doubt in appellant's favor, it is the 
Board's opinion that appellant's heart disorder is related to 
medication prescribed for the service-connected migraines.  
Consequently, secondary service connection for a heart 
disorder is warranted.  



ORDER

Secondary service connection for a heart disorder is granted.  
To this extent, the appeal is allowed.


REMAND

Pursuant to the Board's June 1999 remand, a February 2001 VA 
orthopedic examination was conducted and medical opinion 
rendered as to the § 1151 benefits appellate issue involving 
a left wrist disability.  However, since it was the Board's 
opinion that the examiner did not adequately address the 
question as to whether the nonhealing left wrist fracture was 
likely due to VA treatment or delay/omission of treatment 
versus natural progression of the pre-existing left wrist 
fracture, another medical opinion was ordered by a June 2004 
Board remand.  It was specifically directed in that remand 
that a VA physician express an opinion, including the degree 
of probability expressed in terms of is it at least as likely 
as not, regarding certain specific questions; and that the 
opinion should adequately summarize the relevant history and 
clinical findings, and provide adequate reasons for the 
medical conclusions rendered.  Although a July 2004 VA 
medical opinion was rendered regarding the specific questions 
requested, the physician failed to indicate degree of 
probability or provide any reasons for the medical 
conclusions rendered.  Appellant's representative, in a June 
2005 informal hearing presentation, argues that the 
conclusionary VA medical opinion in question did not comply 
with the remand directives.  The Board concurs.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

Adequate medical opinion regarding the etiology of 
appellant's claimed left wrist disability is deemed warranted 
for the Board to equitably decide the appellate issue, and 
should therefore be obtained.  



Accordingly, the § 1151 benefits appellate issue involving a 
left wrist disability is REMANDED to the RO for the 
following:

1.  With respect to the issue of 
§ 1151 benefits for additional 
disability involving a left wrist 
fracture, claimed as aggravated by 
July-August 1991 VA 
treatment/omission of treatment, the 
RO should have the same VA physician 
who rendered a medical opinion 
addressing this issue, or if 
unavailable, another appropriate VA 
physician, to review the entire 
claims folders and express an 
opinion, including the degree of 
probability expressed in terms of is 
it at least as likely as not, 
regarding the following questions: 

(a) Was the left wrist fracture 
treatment provided by VA during the 
1991 period in question proper; (b) 
did such VA treatment or any 
delay/omission of treatment cause 
any permanent additional disability 
involving the distal left upper 
extremity, and if so, what is the 
additional disability; and (c) did 
such VA treatment or any 
delay/omission of treatment 
permanently worsen any preexisting 
distal left upper extremity 
disability that may have been 
present (versus the continuance or 
"natural progression" of any 
preexisting distal left upper 
extremity disability)?  If 
additional examination is needed to 
render the opinion, such examination 
should be scheduled.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician(s).  The 
physician(s) should adequately 
summarize the relevant history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

2.  The RO should review any 
additional evidence and readjudicate 
the § 1151 benefits appellate issue, 
under all appropriate statutory and 
regulatory provisions.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


